Citation Nr: 1600324	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1981 to June 1988; and from July 1988 to June 1989.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

It is at least as likely as not that the Veteran is in need of regular aid and attendance of another person due to her service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for the regular aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The grant of SMC based on the need for aid and attendance constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of her claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.


Analysis

Under the pertinent criteria, the law provides that SMC is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350 (2015).  The criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2015). 

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the: 

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 

(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 

(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 

(4) Inability to attend to the wants of nature; or 

(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2015). 

A Veteran who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bed rest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.  

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the issue is adjudicated on the basis of the record, keeping in mind the benefit of the doubt.

The Veteran is currently service-connected for myofascial pain syndrome of the cervical spine at 30 percent; radiculopathy of the right upper extremity at 20 percent; radiculopathy of the left upper extremity at 20 percent; right shoulder pain at 10 percent and noncompensable migraine headaches.  She is also in receipt of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  She additionally suffers from severe diabetes mellitus, with lower extremity neuropathies, which is not service-connected.

In June 2008, the Veteran submitted an Application for Aid & Attendance and/or Housebound Benefits.  A VA clinician filled out the form and noted the Veteran was not able to leave the home for short distances unattended, was permanently confined to the home or immediate area, and was not able physically and mentally able to protect herself in her daily environment.  She was at that point able to attend to wants of nature and keep clean, but not able to dress or walk unassisted.  The specific disabilities causing these effects were not listed.

In August 2008, the Veteran was afforded a VA examination.  The examiner noted that the Veteran came to the examination with her husband, who was her attendant and that she had traveled by bus and could travel beyond her living area.  She had difficulty balancing and walking.  The typical daily routine of the Veteran was walking with a walker to go for breakfast, minimal house work, preparing her own lunch, taking a nap, and then preparing for dinner.  The Veteran could not shop on her own.  The examiner noted that the Veteran was able to self-feed, fasten clothes, shave, use a toilet, and dress, but unable to bathe herself.  

In March 2010, an examination for Housebound Status or Permanent Need for Regular Aid and Attendance was completed by a VA physician.  The examiner noted that the Veteran had diagnoses of Klippel-Feil Syndrome, obstructive sleep apnea, migraines, bipolar disorder, neuropathy, neurogenic atomic bladder, asthma, GERD, IBS, and radiculopathy; but noted specifically that the radiculopathy and neuropathy restricted the listed activities and functions.  The examiner noted that while the Veteran was able to feed herself with difficulty, but she was not able to prepare her own meals.  Regarding restrictions to the upper extremities, the examiner noted the Veteran used specialized equipment to help grip large objects, but had difficulty feeding herself due to coordination.  The examiner also stated the Veteran need assistance in bathing and tending to hygiene needs due to limited motion in her hands and arms and an inability to reach her lower extremities.  While the Veteran did not require nursing home care, she did require medication management.  She could only walk around the house with assistance and used a wheelchair when out.  

In April 2010, the Veteran stated in her notice of disagreement that her cervical spine condition and radiculopathy condition made it difficult for her to drive, bathe and dress herself, and that she had an aid who came daily to assist her.  She stated she was only able to do minimal chores.

In March 2014, the Veteran submitted a lay statement that she was no longer able to maintain basic every day activities including dressing, bathing, cooking and minimum house cleaning.  She stated she was unable to drive because of the pain in her arms and hands, and that the medication that she took for pain caused her to be drowsy.  She stated that someone had to take her to all of her appointments and to run errands, and that her husband was unable to assist her because he is also disabled and in a wheelchair.

In March 2014, a clinician at the VA medical center (VAMC) wrote that the Veteran had a long standing history of neck pain with cervical radiculopathy as well as pain involving her shoulders and that it had become increasingly difficult for her to perform her activities of daily living, including bathing and dressing herself.  The clinician then opined that the Veteran would benefit from aid and attendance services.  She clinician also noted that the neck pain, cervical radiculopathy, and shoulder pain was not believed to be related to her history of diabetes.  The examiner noted her neuropathy of the lower extremities, which is not service-connected, caused lower extremity restriction.  She was noted to leave the house 2 to 3 times per week due to limitations because of fatigue, decreased mobility, and transportation issues. 

Based on the above, all doubt is resolved in the Veteran's favor in finding that the Veteran's service-connected disabilities require the need for aid and assistance of others for dressing, bathing, and feeding.  The Veteran's service-connected disabilities ultimately render her so helpless that she is in need of the regular aid and attendance of another person.  The Board finds the March 2010 examination and the March 2014 statement from the VA clinician particularly probative.  The March 2010 examination addresses the criteria under 38 C.F.R. § 3.352 and notes that while the Veteran has multiple disabilities, that her service-connected cervical and disability and radiculopathy specifically are the disabilities that limit the Veteran's ability to dress, feed herself, and grip objects without assistance.  The March 2014 letter further confirms that it is her service-connected disabilities of the upper extremities that are the cause of her need for aid and attendance, and not any neuropathy resulting from non-service connected diabetes (which does affect the lower extremities).  The evidence from the Veteran's claims file clearly indicates that the Veteran had her service-connected cervical spine, radiculopathy, and shoulder disabilities due to an injury in service and not due to her later developed diabetes and diabetic neuropathy.  There is no indication in the claims file; however, that the Veteran is required to remain in bed, as she can ambulate with aid, and thus is not considered "bed ridden."  See 38 C.F.R. § 3.352 (2015).
Therefore, resolving all doubt in the Veteran's favor, the Veteran requires the regular aid and attendance of another person, and SMC based on the need for the regular aid and attendance of another person is therefore warranted.  38 U.S.C.A. 
§ 5107(b) (West 2014).  As SMC based on aid and attendance is now established, the claim for SMC at the housebound rate is moot because SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) results in a greater monetary award than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.


ORDER

SMC based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


